Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-14 are currently pending in the present application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/740915, filed on 14 January 2013.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 March 2021 was considered by the examiner.
Claim Objections
Claim 6 is objected to because the limitation “the width” lacks sufficient antecedent basis.
Claim 12 is objected to because the limitation “shielding” is misspelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7-8, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishitani (US 2010/0231842) in view of Jang (US 2007/0165179).
Re: claim 1, Ishitani discloses a first substrate 200 having a first surface (Fig. 7A, where the first surface is the upper or lower horizontally extending surface of 200); a second substrate 250 having a second surface (Fig. 7A, where the second surface is the lower or upper horizontally extending surface of 250) that is opposed to and spaced from the first surface (Fig. 7A); a liquid crystal layer 260; and a plurality of spacers 120, 122 arranged between the first and second surfaces (Fig. 7A), each of the spacers including a first spacer section 120 protruding from the first surface toward the second surface and a second spacer section 122 protruding from the second surface toward the first surface, the second spacer section being opposed to the first spacer section, being in contact with the first spacer section (Fig,. 7A), wherein the spacers are arrayed in a first direction and a second direction crossing the first direction (Fig. 7B).
Ishitani does not explicitly disclose that each of the spacers is connected to at least one adjacent spacer via a connection section.
Jang discloses that each of the spacers 430 is connected to at least one adjacent spacer via a connection section 410 (Figs. 1, 3).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have each of the spacers is connected to at least one adjacent spacer via a connection section, as disclosed by 
Re: claim 2, Ishitani and Jang disclose the limitations of claim 1, and Jang further discloses that the connection section 410 connects the first spacer sections 430 adjacent to each other in the second direction (Fig. 1, where the second direction is horizontal).
Re: claim 3, Ishitani and Jang disclose the limitations of claim 2, and Ishitani further discloses that the first spacer section 120 is lengthwise in the second direction (Fig. 7B, where the second direction is horizontal) and has a width in the first direction (Fig. 7B, where the first direction is vertical), and Jang discloses that the connection section 410 extends in the second direction and has a width in the first direction (Figs. 1, 2).
Re: claim 7, Ishitani and Jang disclose the limitations of claim 1, and Jang further discloses that the connection section 410 connects the first spacer sections 430 adjacent to each other. While Jang does not explicitly disclose second spacer sections, the teaching and disclosures of Jang would permit one of ordinary skill in the art to construct the connection section with spacers disposed in either the upper or lower substrates 110, 210. Hence, the claim limitation is the obvious application of a known technique to a known device that yields predictable results.
Re: claim 8, Ishitani and Jang disclose the limitations of claim 7, and Ishitani further discloses that the second spacer section 122 is lengthwise in the first direction and has a width in the second direction (Fig. 7B, where the first direction is vertical and 
Re: claim 14, Ishitani discloses a first substrate 200 having a first surface (Fig. 7A, where the first surface is the upper or lower horizontally extending surface of 200); a second substrate 250 having a second surface (Fig. 7A, where the second surface is the lower or upper horizontally extending surface of 250) that is opposed to and spaced from the first surface (Fig. 7A); a liquid crystal layer 260; a first spacer section 120 protruding from the first surface into the liquid crystal layer 260 (Fig. 7A) and a second spacer section 122 protruding from the second surface into the liquid crystal layer (Fig. 7A), the second spacer section being opposed to the first spacer section, being in contact with the first spacer section (Fig. 7A).
Ishitani does not explicitly disclose a connection section connecting the spacers adjacent each other, the connection section having a first connection section that connects the first spacer sections adjacent each other in the second direction and a second connection section that connects the second spacer sections adjacent each other in the first direction.
Jang discloses a connection section 410 connecting the spacers 430 adjacent each other (Fig. 1), the connection section having a first connection section that connects the first spacer sections adjacent each other in the second direction (Fig. 1, where the second direction is horizontal). While Jang does not explicitly disclose a second connection section that connects the second spacer sections adjacent each other in the first direction, Jang does make such disclosure with regard to the first spacer sections. The teaching and disclosures of Jang would permit one of ordinary skill 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a connection section connecting the spacers adjacent each other, the connection section having a first connection section that connects the first spacer sections adjacent each other in the second direction and a second connection section that connects the second spacer sections adjacent each other in the first direction for the purpose of improving the distribution of liquid crystal throughout the display area of the display device (see paras. 7-8 of Jang).
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishitani, view of Jang and Cho (US 8,120,252).
Re: claim 9, Ishitani and Jang disclose the limitations of claim 8; however, neither reference explicitly discloses that, in the second direction, the width of the connection section is less than the width of the second spacer section.
Cho discloses that, in the second direction, the width of the connection section 124b is less than the width of the second spacer section 124a (Fig. 2, where the second direction is horizontal).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the width of the connection section in the second direction is less than the width of the second spacer section, as disclosed by Cho, in the device disclosed by Ishitani and Jang for the purpose of maximizing the contrast ratio and the brightness of displayed images.
Allowable Subject Matter
Claims 4-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871